

113 HR 3429 IH: To protect personal and financial information by requiring certain certifications by entities awarded funds under the Patient Protection and Affordable Care Act for the operation of a Navigator program or certain other Exchange activities.
U.S. House of Representatives
2013-10-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3429IN THE HOUSE OF REPRESENTATIVESOctober 30, 2013Mrs. McMorris Rodgers (for herself and Mr. Lankford) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo protect personal and financial information by requiring certain certifications by entities awarded funds under the Patient Protection and Affordable Care Act for the operation of a Navigator program or certain other Exchange activities.1.Protecting personal and financial information by requiring certain certifications by entities awarded ACA funds for the operation of a Navigator program or certain other Exchange activities(a)In generalThe Secretary of Health and Human Services (in this section referred to as the Secretary) shall require that in the case of an entity designated by or awarded funds by an Exchange or the Secretary for the operation of a Navigator program under subsection (i) of section 1311 of the Patient Protection and Affordable Care Act (42 U.S.C. 18031) or for carrying out activities to facilitate enrollment in qualified health plans or to advocate for enrolling certain populations in qualified health plans, such entity shall certify to the Secretary (and periodically recertify during the period of such designation or award) the following:(1)The entity has in place appropriate policies and safeguards to protect any personally identifiable information and financial information collected or used by such entity with respect to the operation of such program or with respect to carrying out such activities, as applicable.(2)The entity has in place appropriate policies prohibiting the employment by such entity, with respect to the operation of such program or with respect to carrying out such activities, as applicable, of any individual who has been convicted of—(A)an offense under section 1028 or 1028A of title 18, United States Code, or any similar crime pertaining to identity theft under the laws of a State; or(B)a criminal felony involving dishonesty or a breach of trust described in section 1033(e) of title 18, United States Code, or any similar criminal felony pertaining to dishonesty or a breach of trust under the laws of a State.(b)EnforcementIf the Secretary determines, after notice and opportunity to appeal, that an entity described in subsection (a) is in violation of paragraph (1) or (2) of such subsection, the Secretary shall disqualify the entity from eligibility for any designation described in such subsection and from receipt of any funds awarded, after the date of such determination, under section 1311 of the Patient Protection and Affordable Care Act (42 U.S.C. 18031) for a purpose described in such subsection.(c)Certification to CongressThe Secretary shall annually certify to Congress that all entities receiving a designation described in subsection (a) or awarded funds under section 1311 of the Patient Protection and Affordable Care Act (42 U.S.C. 18031) for the year involved for a purpose described in such subsection are in compliance with paragraphs (1) and (2) of such subsection.(d)Effective dateThe provisions of this section shall apply to designations made and funds awarded before, on, or after the date of the enactment of this Act.